DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 January 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Objections
Claim 8 objected to because of the following informalities:  The second line appears to contain a typographical error.  The line is understood to read: 
the film 
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 & 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nariai et al. (2014/0168326 A1) in view of HAMA et al. (US 2019/0023927 A1)
As related to independent claims  1, 14, & 15 Nariai et al. teaches an ink receptacle comprising: an inner bag filled with an aqueous ink jet ink (Nariai et al. – Page 1, Paragraph 7 and Figure 1, shown below); and a pliable sheath containing the inner bag (Nariai et al. – Page 2, Paragraphs 36-37 and Figure 2, Reference #30 & #10, shown below), wherein: the inner bag contains a gas phase in a volume fraction of 0.001 or more relative to a capacity of the inner bag [claim 1] (Nariai et al. – Page 2, Paragraphs 30 & 39; Page 3, Paragraph 44-45; and Page 4, Paragraphs 57-61), the inner bag has a surface area of 1150 cm2 or more on a surface thereof touching the aqueous ink jet ink [claim 14] (Nariai et al. – Page 3, Paragraphs 48-49), and a capacity of the inner bag is 1 L or more and 50 L or less [claim 15] (Nariai et al. – Page 3, Paragraphs 48-49); the inner bag contains 10 mL or more of a gas phase under conditions of 23°C and 1 atm [claim 15] (Nariai et al. – Page 2, Paragraphs 30 & 39; Page 3, Paragraph 44-45; and Page 4, Paragraphs 57-61); and the aqueous ink jet ink contains a dispersed component and an acetylene glycol surfactant having an HLB of 11 or more (Nariai et al. – Page 1, Paragraph 7; Page 5, Paragraphs 80-81; and Page 6, Paragraph 94).  


    PNG
    media_image1.png
    416
    484
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    642
    465
    media_image2.png
    Greyscale


Continuing with claims 1, 14, & 15 while Nariai et al. teaches multiple constituents in the ink composition (Nariai et al. – Page 4, Paragraph 62 and following and Page 7, Paragraph 102), Nariai et al. does not specifically teach the aqueous ink jet ink contains a second acetylene glycol surfactant having an HLB of 9 or less.  However, HAMA et al. teaches an ink receptacle filled with an aqueous ink jet ink (Page 2, Paragraph 18 and Page 28, Paragraph 208)) and further teaches the composition includes an acetylene glycol surfactant [i.e. acetylene glycol B] having an HLB of 11 or more (HAMA et al. – Page 29, Paragraphs 225-233) and an acetylene glycol surfactant [i.e. acetylene glycol C] having an HLB of 9 or less (HAMA et al. – Page 29, Paragraphs 234 – Page 30, Paragraph 242).

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the many supplied ink jet ink compositions to fill the ink receptacle of Nariai et al. with an ink jet ink composition which includes two or more acetylene glycol surfactants as taught by HAMA et al. in an effort to provide additional examples of the composition of ink jet inks available at the time of filing to be used to fill an ink receptacle while providing an ink composition which is better in ease of initial loading and stability during continuous printing while controlling the dynamic surface tension and wettability of the ink (HAMA et al. – Page 28, Paragraph 217 and Page 30, Paragraph 242).

As related to dependent claim 2, 
As related to dependent claim 3, the combination of Nariai et al. and HAMA et al. remains as applied above and continues to teach the inner bag contains the gas phase in a volume of 100 mL or less under conditions of 23°C and 1 atm (Nariai et al. – Page 2, Paragraphs 30 & 39; Page 3, Paragraph 44-45; and Page 4, Paragraphs 57-61).
As related to dependent claim 4, the combination of Nariai et al. and HAMA et al. remains as applied above and continues to teach the inner bag has a capacity of 1L or more (Nariai et al. – Page 3, Paragraphs 48-49).
As related to dependent claim 5, the combination of Nariai et al. and HAMA et al. remains as applied above and continues to teach the inner bag is film at least in part; and an innermost layer, which forms a surface touching the aqueous ink jet ink, of the film is a polyethylene layer (Nariai et al. – Page 2, Paragraph 37 and Page 3, Paragraphs 40-42).
As related to further dependent claim 6, the combination of Nariai et al. and HAMA et al. remains as applied above and continues to teach the film has a layer containing metal oxide particles (Nariai et al. – Page 3, Paragraphs 41-46).
As related to further dependent claim 7, the combination of Nariai et al. and HAMA et al. remains as applied above and continues to teach the film has the polyethylene layer as the innermost layer, a layer containing metal oxide particles, and a polyethylene layer, in order from innermost. (Nariai et al. – Page 3, Paragraphs 41-46).
As related to further dependent claim 9, the combination of Nariai et al. and HAMA et al. remains as applied above and continues to teach the polyethylene layer contains no plasticizer (Nariai et al. – Page 3, Paragraphs 41-46).
As related to dependent claim 10, the combination of Nariai et al. and HAMA et al. remains as applied above and continues to teach the sheath is an inelastic element 
As related to dependent claim 11, the combination of Nariai et al. and HAMA et al. remains as applied above and continues to teach the dispersed component has an average particle diameter of 50 nm or more and 800 nm or less (Nariai et al. – Page 7, Paragraphs 115 & 117).
As related to dependent claim 12, the combination of Nariai et al. and HAMA et al. remains as applied above and continues to teach the aqueous ink jet ink contains at least one pigment as the dispersed component; and the pigment is one or more selected from carbon black, C.I. Pigment Blue 15:3, C.I. Pigment Violet 23, C.I. Pigment Red 254, and C.I. Pigment Green 36 (Nariai et al. – Page 7, Paragraph 117 and Page 8, Paragraphs 120-121).
As related to dependent claim 13, the combination of Nariai et al. and HAMA et al. remains as applied above and continues to teach in the aqueous ink jet ink, a percentage of the acetylene glycol surfactant having an HLB of 11 or more is higher than a percentage of the acetylene glycol surfactant having an HLB of 9 or less (HAMA et al. – Page 29, Paragraphs 226, 231-233 & 235 and Page 30, Paragraphs 239-242).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim [claim 1], but would be allowable if rewritten in independent form including all of the limitations of the base claim [claim 1] and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 9, a thorough review of the prior art of record was conducted, and the existing prior art of record fails to teach or fairly suggest the a multi-layered film with a polyethylene layer as an innermost layer thereof, which forms a surface touching the aqueous ink jet ink, a layer containing metal oxide particles, a polyethylene layer, an air layer, a polyethylene layer, a layer containing metal oxide particles, and a polyethylene layer, in order from innermost.
Prior Art Nariai et al. teaches a film with a polyethylene layer as an innermost layer thereof, which forms a surface touching the aqueous ink jet ink, a layer containing metal oxide particles, a polyethylene layer, but does not teach the limitation of an air layer, a polyethylene layer, a layer containing metal oxide particles, and a polyethylene layer, in order from innermost.
Prior Art HAMA et al. teaches a an ink container made of film with a polyethylene layer as an innermost layer thereof, which forms a surface touching the aqueous ink jet ink, a layer containing metal oxide particles, a polyethylene layer, but does not teach the limitation of an air layer, a polyethylene layer, a layer containing metal oxide particles, and a polyethylene layer, in order from innermost.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fujisawa et al. (US 5,997,136 A) teaches an aqueous ink comprising multiple surfactants.  Oyanagi et al. (US 2007/0229612 A1) teaches an ink receptacle and an ink bag .  
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/John Zimmermann/Primary Examiner, Art Unit 2853